DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on November 1, 2021 is acknowledged. In light of applicant’s amendments to the claims, no claims are currently withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 29-33 and 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Masatada et al. (JP S6282870, hereafter Masatada)
With respect to claim 1, Masatada teaches a tape support arrangement, the arrangement comprising: a tape take up core (winding body 45b) suitable for supporting a tape; and a tape supply core (winding body 44b) suitable for supporting a tape, the supply core 
	With respect to claim 2, Masatada teaches the take up core comprises an outer surface and wherein the take up core is locatable such that the outer surface of the take up core is enclosed by the inner surface of the supply core.(See Abstract)
	With respect to claim 3, Masatada teaches the lake up core is locatable such that the take up core is fully located within the internal volume of the supply core. (See Abstract)
	With respect to claim 4, Masatada teaches the supply core has a first end and a second end, and wherein the inner surface of the supply core extends from the first end to the second end such that the internal volume of the supply core extends from the first end to the second end. (See Abstract)
	With respect to claim 5, Masatada teaches the supply core is generally annular such that the inner surface and internal volume are generally cylindrical. (See Abstract)
	With respect to claim 6, Masatada teaches the take up core is generally annular and wherein the take up core comprises an outer surface, such that the outer surface of the take up spool is generally cylindrical. (See Abstract)
With respect to claim 29, Masatada teaches the arrangement further comprises a tape. (See Abstract)
	With respect to claim 30, Masatada teaches the tape comprises a first end, and wherein the first end of the tape is supported by the supply core. (See Abstract)
	With respect to claim 31, Masatada teaches the tape is wound upon the supply core to form a supply spool of tape. (See Abstract)
	With respect to claim 32, Masatada teaches the tape comprises a second end, and wherein the second end is supported by the take up core. (See Abstract)

	With respect to claim 35, Masatada teaches the tape supply core has a greater outer diameter than the outer diameter of the tape take up core. (See Abstract)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 16, 28 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masatada.

With respect to claim 16, Masatada teaches all that is claimed, as in the above rejection, except for explicitly teaching a package comprising a plurality of tape support arrangements according to claim 1, wherein the said plurality of tape support arrangements are stacked in an end-to-end fashion with the take up core of each of said plurality of tape support arrangements being located in the internal volume of the respective supply core, and wherein the plurality of tape support arrangements are contained within a packing tube. However, this packing arrangement is mechanically simple and therefore it would have been obvious to one having ordinary skill in the art to provide a package as claimed in order to pack a plurality of the tape support arrangements in as small a space as possible for easy transport.
With respect to claim 28, Masatada teaches all that is claimed, as in the above rejection, including the tape supply core having a length of tape wound onto it, but does not explicitly teach wherein the length of the tape wound on the tape supply core is greater than about 250m, and wherein the outer diameter of the tape supply core is greater than about 20% of an outer diameter of the tape supply spool, defined by the tape, when the tape is wound onto the tape supply core. However, these dimensions are a function of the dimensions of the system, in particular a desired length and thickness of the tape, and therefore could best be determined through routine experimentation.
With respect to claim 34, Masatada teaches all that is claimed, as in the above rejection, except for explicitly teaching the arrangement is for use within a thermal transfer printer. .

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masatada in view of Furuya et al. (US 6,042,039, hereafter Furuya)
With respect to claims 17, Masatada teaches all that is claimed, as in the above rejection, including the tape core comprising a length of tape wound around an outer face of a generally annular central core of the tape supply core, an inner face, radially inboard of the outer face, wherein the inner face comprises first and second portions spaced along a central axis of the core. 
Masatada does not teach wherein a diameter of the first portion of the inner face is greater than a diameter of the second portion of the inner face.
Furuya teaches a tape core (spool 21) comprising a length of tape (ink ribbon R) wound around an outer face of a generally annular central core (spool 21) of the tape supply core, an inner face (hollow portion 24) radially inboard of the outer face, wherein the inner face comprises first and second portions spaced along a central axis of the core, wherein a diameter of the first portion of the inner face is greater than a diameter of the second portion of the inner face. (col. 6, lines 32-45, Fig. 5)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Masatada to include a tape core with an inner face having portions having different diameters, as taught by Furuya, in order to accommodate an inserted body having features which interact with the portions of different diameter.
	With respect to claim 18, Masatada, as modified by Furuya, teaches the tape supply core is configured such that an alignment feature of a spool support may be received by the first portion of the inner face, and said alignment feature cannot be received by the second portion of the inner face, when the spool is supported by the spool 

Allowable Subject Matter
Claims 14-15 allowed. The following is an examiner’s statement of reasons for allowance: 
With respect to claim 14, the prior art fails to teach or render obvious a method of producing a tape support arrangement as claimed, particularly comprising: the step of b) placing the take up core within the internal volume of the tape supply core.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2,936,883 and EP 0028873 each teach an apparatus having similarities to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/            Primary Examiner, Art Unit 2853